Citation Nr: 1817693	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from January 1983 to January 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2017, the Veteran appeared at a hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims of service connection for a left shoulder disability and a low back disability.  

The Veteran contends that he has a current low back disability and left shoulder disabilities were incurred in service.  During his hearing, he indicated that he experienced pain in his low back and left shoulder while in service and that this pain has continued since.

The Veteran was afforded a VA examination in August 2013.  The Board requested an opinion concerning the Veteran's low back and left shoulder disabilities.  The examiner found that the Veteran's low back disability and left shoulder disability were not caused or aggravated by military service.  The examiner opined that there was no history of chronic shoulder pain, therefore, "it is less likely than not incurred in or caused by service."  He also opined that, "[t]he [V]eteran has symptoms, findings, and X-rays consistent with low back pain secondary to lumbar degenerative disc disease and spondylosis which is a natural part of aging and not caused by specific injuries/incidents in the past, therefore it is less likely than not incurred in or caused by service."  

Service treatment records reflect treatment for a low back injury and a left shoulder injury.  Service treatment records also reveal that the Veteran complained of low back and left shoulder pain during service. 

The examiner failed to address or explain why the Veterans complaints and treatment during service were or were not related the Veteran's current low back and left shoulder disabilities. The examiner also failed to address Veteran's contentions that his low back a left shoulder disabilities began and have continued since service.  As the examiner failed to address the Veteran's specific contentions, the in-service complaints, and injury, the opinion is inadequate.  Thus, the claim must be remanded to obtain an additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the August 2013 VA examination relating to low back and left shoulder disabilities, or another evaluator if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  The electronic claims file, and a copy of the Remand, must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all left shoulder and low back disorders found at any time during the course of the appeal. 

Then, the examiner should opine whether any such left shoulder disorder or low back disability, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service. 

The examiner should specifically address the service treatment records noting a back injury in December 1984 and left shoulder pain in December 1985.  The Veteran's report on the July 2017 Board hearing that his left shoulder  and low back pain started in service and still hurts to present.  

Lastly, the examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




